People v Love (2015 NY Slip Op 01965)





People v Love


2015 NY Slip Op 01965


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-00231
 (Ind. No. 1905-12)

[*1]The People of the State of New York, respondent, 
vRobert Love, appellant.


Richard L. Herzfeld, New York, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Ronnie Jane Lamm of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered May 24, 2013, convicting him of criminal sale of a controlled substance in the second degree and conspiracy in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of the sole contention he raises on this appeal (see generally People v Lopez, 6 NY3d 248, 255; People v Brown, 122 AD3d 133, 144-145).
SKELOS, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court